TEE     AT%oRNEY           GEIXTEISAL
                          OF    TEXAS
                          Au-     11.-



Honorable LB. Iiand
Criminal District Attorney
Weatherrord,Texae
Dear Sire                       Opinion MO. O-7342
                                Rer Whether 8 conatable 1s allared an
                                    arrut  itt In cast8 where the arreet
                                    it m8de by Et&t  offIaU% aridthe
                                    aonst8blt dot8 mot p&IcIpMt    ln
                                    the urut, uld related qutetIontl.
             Your l.+ttr of October 17, 1946, rtqut~tlng an opinion of
this department, prentnt8 the Zollowlng three questions uhiah ue quote:
             'Piratx Is a conekblt 8ervl.n~on a fee bula~
     allowtd~t          @+ or any amount le,an 8rre8t fee in
     bhanat~    uhtllbarrest8 were made by state offiaum,
    .and In which arreate the constable dote not partialpate?
     It is my opinion that an arreat fee cannot be charged
     ux0.e~ the conetable actually arresta or partlcipattm
     In the arrest.
            “hcondt    In event tn arrtat Is made by 8ktt
    offIeer8~n          turn over the 8couud to the oirmrttblt
    for the aonskble to lodge In jail and rtlttat upon
    propardbptsition #my the aorut8bla uharse forrirtat,
    oomltmtnt,   and rtitut?     In m opinion the conrtabl+,
    In Ilrohe8m~nouU       be entitLed to ahargt on4 ior CCIE-
    mltmtnt and release.
            "Third: IO the cormtable,under any circumst.mcea,
    allowed ZilZiXt   of 20 cents enroute to pick up 8 prlmntr
    and 25 cents for return trip with prisoner? It appears to
    me that  thIa quemtlon ie anmmred by Article 1029, ulth
    respect to a felony, and Article 1065, with reapeat to
    misdemanor camtag    and It appears to me 14 cents per mile
    In felow ea8tt, with 8 cents additional for each prirrontr,
    la the muImua allowable under the statute."
            Y!hIadep8rtaent haa ruled relative to your first question and
a copy of such rulirq, Opinion No. O-106, dated January 18, 1939, le
htrenith tncloaed.
           Under the facts first above state, It Is our opinion   that
the aonatable is not tntlthd to any arrest fee.

            Article 1065, Code of Criminal RPocedure, In part
provldear
Honorable I.& Xand, Page 2                                                           (COPY)       o-7342



            "!l!he
                 following gees shall be allowed the sheriff,
     or other peace officer preforming the same services In
     mirrdaeeanorcases, to be taxed against the defendant on
     convlctlonr
            "      .       ,       l       .       .       .       .       .




            “5. Par each oommitment or relea88, one
     dollar.
            *              I(
               .       l       .       .       .       .       .       .




            In vftn of your irrtt qut8tIon and OUT answer given above,
we coluldtr only In your 8ttoad queation.whethtrthe cormtable In such
aaae is entitled to a aomaitment 8nd ml8a8e fee-
                PI .oplnlon Xo. O-m,        approved October 24, 1940, this depsrt-
meat held that the‘constableIs antitled to 41.00 for txeautlng each
-'lid   COIRd~t       hMiSd~83UX'C88~8~,         We alu, held in thh    oplnlon,
that  tht oon8table * not entitledto           a release  r08 unltsa he ha8 the
deftndant in hlt 8ctual and legal austtdy It the time the defendant pays
his flit    and easta or satfaflts.      awe by l&.ng    It oub %n jail  and the
con&able then and there relea8es the dafaadant from the fixwe and effect
of a jId@yent res$raInln&him. ata.tem %eleaae", conteatplatee               a full,
fInal a&3 oo@ttt         release and disohaqe fYom the ju&mmt rcstrdning
the defendant.
             AtuwtrAngyour rtcond quwtdon, the fact that a prIsonor
under legal arrest by a S&&t offlab ia tumtd over to the oonetable
to be jailed, denying the oenatablo an arrest fee, would not prohAbit
the toatkbllt from being rrllowtd'a preptr aamitment or release fee,
d~ujmn.tht         facts of the (QOrn BWec
             w* connot auslreryou? third que8tLon without ~BpeClfiCracts.
             l%tmtIng the r0rtg0htg ammmr8
                                     Me    ~QurrtQotst,:wt art
                                                                               Yw??s very tFu1y




APPHWBD NUV 8, 1946
a/ Xmrls Toltr
?Irat Aaslatant
Attorney &moral

Approved Opinbn Committee By Ir/ByBChainnan